Citation Nr: 1016359	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-11 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities, status post bilateral total knee replacements.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to May 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision by the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), that denied the above 
claim.  

In the September 2008 rating decision, the RO also denied 
service connection for a head injury with a scar and for 
post-traumatic stress disorder.  The Veteran included those 
two claims in an October 2008 notice of disagreement; but did 
not include either in a March 2009 substantive appeal.  As he 
did not include those claims in his substantive appeal, he 
did not perfect an appeal as those claims.  Therefore, those 
claims are not on appeal before the Board.

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was directed to obtain a VA 
examination with an opinion as to whether the Veteran's 
current bilateral knee disability had its onset during active 
service or was related to any in-service disease or injury; 
to include Osgood-Schlatter disease in the lower extremities.  
As support for the examination and opinion request, the Board 
noted that on the report of the medical examination of the 
Veteran at separation from service, the examiner noted 
Osgood-Schlatter disease in the lower extremities.  In 
addition, the Veteran reported that he has had pain in his 
knees throughout his post-service years and private 
physicians who have treated the Veteran in recent years have 
written that it is possible that the Veteran's bilateral knee 
disability was caused by his activities during service.  
Medical records from the 1990s show that the Veteran had 
advanced degenerative arthritis in his knees bilaterally and 
he underwent bilateral knee replacement surgeries in 1998.

In December 2009, the Veteran was afforded a VA examination.  
He was diagnosed as having bilateral knee replacement surgery 
with residual mild decreased range of motion and difficulty 
rising from the floor.  The examiner opined that the 
Veteran's Osgood-Schlatter syndrome noted in the claims file 
was not related to the Veteran's current claim.  No rationale 
was provided for this opinion.  

In an April 2010 statement, the Veteran's representative 
argued that the examination was inadequate.  The Board 
agrees.  While the examiner did opine that the Veteran's 
Osgood-Schlatter syndrome was not related to the Veteran's 
current claim, the examiner did not offer any rationale or 
support for this conclusion such that the Board could 
consider and weigh it against other evidence of record.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, a 
remand is required to correct this deficiency.

On remand, an opinion with detailed rationale should be 
obtained from the VA physician who examined the Veteran in 
December 2009 in order to determine the nature and etiology 
of his diagnosed bilateral knee disability.  Such an opinion 
is necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Return the claims folder to the VA 
physician who examined the Veteran in 
December 2009, if available, for an 
addendum.  If the physician is 
unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the diagnosed bilateral knee disability.  

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current disability of the knees, 
status-post knee replacement surgery had its 
onset during active service or is related to 
any in-service disease or injury; to include 
symptoms interpreted as Osgood-Schlatter 
disease at separation from service.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



